Citation Nr: 0611397	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  94-31 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for a right knee 
disorder.  

In July 2003 the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The matter was returned to 
the Board in October 2005 for final appellate consideration.


FINDING OF FACT

The evidence shows that the veteran's current degenerative 
joint disease of the right knee is etiologically related to 
his service.


CONCLUSION OF LAW

Entitlement to service connection for degenerative joint 
disease of the right knee is warranted. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

All of the veteran's service medical records are unavailable 
and presumed lost in a fire.  NPRC responses are negative to 
VA requests for other reports containing references to the 
veteran's inservice injury.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  

The veteran served in an Air Force band unit.  He states that 
he sustained a right knee injury inservice when he jumped off 
of a truck in the process of unloading military band 
equipment.  He further asserts that he was treated for the 
injury in service and was unable to perform his military 
duties for two months because of the injury.  He maintains 
that his current right knee disability (degenerative joint 
disease) is related to that injury.

Unfortunately, service records are unavailable to 
substantiate the occurrence of this alleged injury.  However, 
VA has received lay evidence that tends to support the 
veteran's account.  A statement dated in November 1994 from 
M.E., who served with the veteran, is probative on this 
matter.  M.E. states that while he was not an eyewitness to 
the alleged injury, he does recall that the veteran was 
treated for a knee injury and was on crutches for a 
considerable period of time.  He also recalled that due to 
this injury, the veteran was not able to participate in 
parades.  M.E. is competent to provide evidence of symptoms 
and events that he observed.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a layperson is competent to 
present evidence regarding injury and symptoms).  M.E.'s 
statement that the veteran was on crutches for two months and 
was unable to march in parades due to his injury 
substantiates the veteran's account of his inservice injury.

VA also received a statement, dated in August 2002, from the 
veteran's stepsister.  She states that she received letters 
from the veteran during his service assignment, in which he 
referenced the alleged injury.  While this is not competent 
evidence of the injury, it is competent evidence that the 
veteran made statements concerning the knee injury 
contemporaneous to the occurrence of the injury.  Her 
statement thus supports the credibility of the veteran's 
account.  

A longitudinal review of the record fails to show any 
inconsistencies in the veteran's account of his current right 
knee condition and his inservice injury.  Statements 
referenced in reports from both VA and non-VA medical 
practitioners all say essentially the same thing, that he 
injured his knee in service when he jumped off of a truck.  
There are no instances in which he associates a right knee 
complaint with any other event.  As explained above, the 
letters from M.E. and the veteran's stepsister substantiate 
the occurrence of the inservice injury.  Therefore, the Board 
finds that the veteran did sustain an injury to his right 
knee in service.  

The evidence also establishes that the veteran suffers from a 
current disability.  VA medical treatment records from August 
2002 indicate a diagnosis, supported by x-ray evidence, of 
degenerative joint disease of the veteran's right knee.  
Santa Barbara Medical Foundation medical records from 1992 to 
1994 diagnose the veteran with osteoarthritis of the right 
knee.  Thus, the veteran has a current disability of the 
right knee.

Finally, a medical opinion causally links his current right 
knee disability to his inservice injury.  In the 2002 VA 
clinical note, the physician opined that the veteran's 
degenerative joint disease of the right knee is "probably" 
secondary to his inservice knee injury.  The word 
"probably" indicates that it is more likely than not that 
the veteran's current disability is etiologically related to 
his service.  Having established that the inservice injury 
did occur, this medical opinion is highly probative of a 
nexus between his current right knee disability and that 
injury.  Michael Bordofsky, M.D. provided a consistent 
opinion in August 2002.  Therefore, the Board finds that all 
of the criteria for service connection for a right knee 
disability have been met.

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable by granting service connection for a right knee 
disability, and thus represents a full grant of the issue on 
appeal.  A decision therefore poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


